Citation Nr: 1431633	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ankle disability.

4.  Entitlement to an initial compensable evaluation for migraine headaches.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with herniated disc and radiculopathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for right ankle joint instability, status post arthroscopy and ligament reconstruction.



REPRESENTATION

Appellant represented by:	Christie Bhageloe, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

For purposes of clarification, the Board notes in passing, that in addition to the issues perfected for appeal as listed above, the Veteran had previously asserted a claim for service connection for a bilateral hearing loss disability.  Although that issue was one of the subjects of a May 2011 statement of the case, the Veteran's attorney specifically omitted that issue in the June 2011 substantive appeal.  Consequently, the issue of service connection for a bilateral hearing loss disability is not on appeal and will not be addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the right knee and left elbow.  Service treatment records reflect that the Veteran complained of right knee pain in July 2004, and was assessed in September 2004 with medial collateral ligament strain; he was seen in follow-up in October 2004, when the provider gave him a waiver for running.  In June 2006, the Veteran was seen for left elbow pain; strained ligament of the left elbow was assessed.  The Veteran has reported that he has experienced pain in the right knee and left joints since these treatment encounters.  On VA examination in March 2011, the examiner noted that there was objective evidence of pain on motion of the right knee and left elbow.  He related that he was unable to access radiology reports; however, he concluded that there was insufficient evidence to warrant a diagnosis of acute or chronic disorders or residuals thereof.  The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination was inadequate with respect to the claimed right knee and left elbow disabilities because the examiner first indicated that there was objective evidence of pain on motion but subsequently concluded that there was no objective evidence to warrant a diagnosis, without explaining the reasoning underlying that conclusion.

With respect to the claimed left ankle disability, the March 2011 VA examiner noted that there was objective evidence of pain on motion, but again determined that there was no objective evidence to warrant a diagnosis.  The report with respect to the left ankle is also inadequate.  Barr.  Moreover, in his April 2010 notice of disagreement, the Veteran argued that he had a left ankle disability as the result of overcompensating for his service-connected right ankle.  He should be provided corrective notice regarding the evidence and information necessary to substantiate a claim for service connection on a secondary basis, and further adjudication of this issue should include consideration on both a direct and secondary basis.  

The Veteran also seeks higher initial evaluations for his lumbar spine and right ankle disabilities.  During the March 2011 VA examination, the examiner noted that there was objective evidence of pain on motion; however, he did not report the point at which pain began.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the examination report is not adequate for the purpose of deciding these claims.  

Finally, the Veteran seeks a higher, compensable evaluation for his migraine headaches.  During his March 2011 VA examination, he reported that that his headaches were relieved by rest in a quiet room with his eyes closed.  However, the examiner indicated that the headaches were not prostrating and that ordinary activity was possible.  It is unclear whether she considered the Veteran's report of needing to rest in a quiet room when making that determination.  Moreover, because more than three years have passed since the VA examination, the Board concludes that a current examination is warranted to determine the nature and current severity of this disability.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice under 38 U.S.C.A. § 5103(a) which notifies the Veteran of the evidence and information necessary to substantiate a claim of entitlement to service connection on a secondary basis.  The Veteran should be provided an adequate opportunity to respond.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed right knee, left elbow, and left ankle disabilities, and to determine the current severity of his low back and right ankle disabilities.  

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Right Knee, Left Elbow, and Left Ankle
Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disability of the right knee, left elbow, and left ankle.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service by way of causation or aggravation, including the service-connected right ankle disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Lumbosacral Spine and Right Ankle
The examiner should report the results of range of motion testing of the thoracolumbar spine and right ankle, and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine or of the right ankle, and whether the Veteran's functional limitation of motion is analogous to ankylosis of the thoracolumbar spine or right ankle.

The examiner should identify all neurological manifestations related to the service-connected lumbar spine disability and their severity.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA neurological examination to determine the severity of his migraine headaches.  

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

The examiner should describe the manifestations of the Veteran's headache disability, to include the severity, duration, and frequency of the headaches.  Specifically, the examiner should indicate whether the Veteran's headaches are prostrating and how often they occur, on average.  

 A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

